                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                        1:19-cv-00224-MR

COREY DELON GREENE,              )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                    ORDER
                                 )
KENNETH LASSITER, et al.,        )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on its own motion on the filing of

an Answer out of time by Defendant Kenneth Lassiter without leave of court

to do so.

      Also pending before the Court is Plaintiff’s “Request [for] Entry of

Default” as to Defendant Lassiter [Doc. 36], Plaintiff’s Motion for Default

Judgment as to Defendant Lassiter [Doc. 38], Plaintiff’s “Application to the

Court for Default Judgment” as to Defendant Lassiter [Doc. 41], and

Plaintiff’s “Request [for] Entry of Default Judgment” as to Defendants

Brown, Ishee, Moose, Rich, and Cobb [Doc. 42], which is in substance a

motion for entry of default and will be treated as such.




        Case 1:19-cv-00224-MR Document 43 Filed 06/17/20 Page 1 of 5
I.   BACKGROUND
     On July 18, 2019, pro se Plaintiff Corey Delon Greene (“Plaintiff”), a

prisoner of the State of North Carolina currently incarcerated at

Avery/Mitchell Correctional Institution located in Spruce Pine, North

Carolina, filed a Complaint pursuant to 42 U.S.C. § 1983 against

Defendants Kenneth Lassiter, Tim Moose, Todd Ishee, Sarah Cobb, Betty

Brown, and Chris Rich. [Doc. 1]. Before initial review was conducted,

Plaintiff filed an Amended Complaint.      [Doc. 16].   Plaintiff’s Amended

Complaint survived initial review as to all Defendants.          [Doc. 18].

Thereafter, Plaintiff sought leave to file a Second Amended Complaint,

which was granted.   [Docs. 25, 27].    Waivers of service were returned

executed for Defendants Brown, Ishee, Moose, Rich, and Cobb, making

their Answers due on June 2, 2020. [Doc. 29]. A waiver was not obtained

for Defendant Lassiter.   [See Doc. 30].     Thereafter, the U.S. Marshal

obtained service on Defendant Lassiter on April 23, 2020, making his

Answer due on May 6, 2020.       [See Doc. 34].     On June 2, 2020, all

Defendants moved for an extension of time to until August 2, 2020 to

answer Plaintiff’s Second Amended Complaint.        [Doc. 37].   The Court

granted the motion as to Defendants Moose, Ishee, Cobb, Brown, and

Rich, but denied the motion without prejudice as to Defendant Lassiter


                                    2

       Case 1:19-cv-00224-MR Document 43 Filed 06/17/20 Page 2 of 5
because the motion was filed after Defendant Lassiter’s deadline to file his

Answer had expired without seeking leave to do so. [Doc. 39]. In the

meantime, Plaintiff had filed his motion for entry of default and motion for

default judgment as to Defendant Lassiter. [Docs. 36, 38]. On June 5,

2020, Defendant Lassiter filed an Answer to Plaintiff’s Second Amended

Complaint [Doc. 40] but failed to seek leave of Court to file the Answer out

of time. Plaintiff has since filed a second motion for default judgment as to

Defendant Lassiter [Doc. 41]1 and a motion for entry of default as to

Defendants Moose, Ishee, Cobb, Brown, and Rich [Doc. 42].

II.   DISCUSSION

      Federal Rule of Civil Procedure 55(a) allows for the entry of default

against a defendant who fails to “plead or otherwise defend.” Fed. R. Civ.

P. 55(a). At the time Defendant Lassiter filed his Answer, default had not

yet been entered by the Clerk.            Defendant Lassiter, however, failed to

move to file his Answer out of time. Because default has not been entered

against Defendant Lassiter and because resolution of disputes on the

merits is highly favored, see Tolson v. Hodge, 411 F.2d 123, 130 (4th Cir.

1969), the Court will strike Defendant Lassiter’s Answer and will allow

1
  The Court cautions Plaintiff against filing duplicative motions. Filing a second motion
requesting the same relief as a previous, still pending motion only serves to further clog
the Court’s docket, slow the judicial process, and often create confusion for the Court.
Further, duplicative motions do nothing to advance the Plaintiff’s cause.
                                            3

         Case 1:19-cv-00224-MR Document 43 Filed 06/17/20 Page 3 of 5
Defendant Lassiter to seek leave of Court to file his Answer out of time,

showing good cause for the delay. The Court will also, therefore, deny

Plaintiff’s motion for entry of default and motions for default judgment

against Defendant Lassiter without prejudice.

       As to Plaintiff’s motion for entry of default against Defendants Moose,

Ishee, Cobb, Brown, and Rich, the deadline for these Defendants to

answer or otherwise plead in response to Plaintiff’s Second Amended

Complaint is August 2, 2020. [Doc. 39]. Plaintiff’s motion, therefore, is

premature and will be denied. See Fed. R. Civ. P. 55(a).

III.   CONCLUSION

       In sum, the Court will strike Defendant Lassiter’s Answer [Doc. 40]

and allow Defendant Lassiter to seek leave of Court before filing his

Answer out of time. The Court will deny Plaintiff’s motions [Docs. 36, 38,

41, 42] without prejudice for the reasons stated in this Order.

                                   ORDER

       IT IS THEREFORE ORDERED that Defendant Lassiter’s Answer

[Doc. 40] is HEREBY stricken from the docket in this matter. Defendant

Lassiter must seek leave of Court before filing his Answer out of time.




                                       4

         Case 1:19-cv-00224-MR Document 43 Filed 06/17/20 Page 4 of 5
     Plaintiff’s motions [Docs. 36, 38, 41, 42] are DENIED WITHOUT

PREJUDICE in accordance with the terms of this Order.

     IT IS SO ORDERED.


                          Signed: June 17, 2020




                                        5

       Case 1:19-cv-00224-MR Document 43 Filed 06/17/20 Page 5 of 5
